Opinion by
Judge Holt:
The appellant William Wilson, being on trial upon the charge of grand larceny as to a gun, he offered to< put it in evidence as to *507its value, by having the jury inspect it. This offer was made after both he and the state had introduced witnesses to prove its value.

P. W. Hardin, for appellee.


Warren Menfort, for appellant.

Waving the question whether this would have infringed the right of cross examination by the opposite party, yet we can not determine that the appellant was substantially prejudiced by the refusal of the court to permit it.
The testimony of a rejected witness, or rejected testimony is shown by an avowal of what the witness will prove, and thus this court can judge whether the substantial rights of a party have been prejudiced by the'rejection; but we have no such means of judging in a case like the one now under consideration.
The jury had the right to infer the value from the general testimony ; but each party had resorted to the ordinary mode of showing it, and it does not appear that the appellant was prejudiced by the action of the court.
Judgment affirmed.